Herlihy, J.
The City of Hew York appeals from a decision of the Workmen’s Compensation Board awarding compensation to the claimant. The carrier’s application for review was for the following reasons: (1) Ho C 3 was ever made out. Ho claim was made by this claimant until as late as September, 1962 for an accident which occurred in 1956. (2) The Statute of Limitations definitely has a bearing in this case. (3) The decision in this ease is against the *609weight of evidence. The. claimant was employed as a nurse’s aide by the appellant’s Department of Hospitals from 1956 until her admission as a patient to a hospital in June, 1962. The accident happened on December 1, 1956 and on December 7 the appellant filed a report of injury stating that the claimant had been struck in the back by a tray carriage and her back was “numb”. She was treated following the injury at the hospital clinic and on subsequent occasions thereafter until June of 1962 when she underwent surgery for a herniated disc. The record further establishes that due to the back condition the claimant, from time to time, was unable to perform her duties and lost work. The board found that the appellant had furnished the claimant medical treatment by periodic visits to its clinic, which constituted advance payment of compensation, and that the claim was not barred for failure to file within the two-year period, pursuant to section 28 of the Workmen’s Compensation Law. There is substantial evidence in the record to sustain such determination. There are no other reviewable grounds set forth in the application. (Matter of Redder v. Village of Clyde, 21 A D 2d 917.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.